Exhibit 10.3

RURAL/METRO CORPORATION INCENTIVE PLAN

PURPOSE OF PLAN

The Rural/Metro Corporation (the “Company” or “Rural/Metro”) Incentive Plan (the
“Plan”) is an annual cash incentive plan composed of two components: (i) the
Management Incentive Program (the “MIP”) for key executive positions, and
(ii) the Management Bonus Program (the “MBP”) for key management positions, all
as designated below.

The Plan is designed to promote, recognize, and financially reward exceptional
performance by:

 

  •  

Rewarding superior individual performance against established performance goals,
while minimizing inappropriate risk-taking; and

 

  •  

Establishing and communicating established Company metrics that reflect the
expectations and goals of the Company.

DISCRETIONARY NATURE OF PLAN

The Plan does not establish enforceable employee rights, contractual or
otherwise, and does not establish an employment relationship enforceable by the
participant. The Plan is discretionary, and its provisions are subject to change
or termination by the Board of Directors of the Company (the “Board”) at any
time without notice.

The annual amounts, budgeted expectations, and personal goals require review and
approval, in the case of the MIP, by the applicable Plan Administrator (as
defined below) and the Board and, in the case of the MBP, by the applicable Plan
Administrator. In determining whether quantitative financial goals have been
satisfied, the Board or the applicable Plan Administrator, as the case may be,
may adjust the audited results (upward or downward) for Board-approved actions
during the Plan Year taken in the best long-term interest of Rural/Metro for
special or unusual accounting outcomes or as otherwise deemed necessary to
effectuate the intent of the Plan or to motivate its participants. In addition,
the Board or applicable Plan Administrator in its discretion may award amounts
greater or lesser than amounts determined as provided herein.

ADMINISTRATION

Management Incentive Program

The Compensation Committee of the Board, under the leadership of its Chair,
shall be responsible for the overall administration of the MIP and shall be the
“Plan Administrator” for the MIP.

The Plan Administrator may delegate its duties, including, but not limited to,
the duty to provide reports, make recommended design modifications, and ensure
accuracy of reporting to the CEO and CFO or others, as determined in its sole
discretion. The CEO, CFO, or other delegatees shall not participate in
deliberations regarding their awards.



--------------------------------------------------------------------------------

Any promotions into the MIP must be approved by the Plan Administrator prior to
promotion, and any approved promotions must be immediately communicated to the
Compensation Committee for discretionary inclusion into the award determination,
pursuant to the “Eligibility” section of the Plan.

The Plan Administrator shall resolve any disputes concerning the Plan, including
payout disputes. The Board shall make the final decision on all recommendations
of payouts made by the Plan Administrator under the MIP.

Management Bonus Program

The CEO of the Company is responsible for the overall administration of the MBP
and shall be the “Plan Administrator” for the MBP.

The Plan Administrator may delegate its duties, including, but not limited to,
the duty to provide reports, make recommended design modifications, and ensure
accuracy of reporting to the CFO, VP of Human Resources, Managing Director
Financial Planning or others, as determined in its sole discretion. Delegatees
shall not participate in deliberations regarding their awards, if any, under the
MBP.

Any promotions into the MBP must be approved by the CEO prior to promotion, and
any approved promotions must be immediately communicated to the CFO for
discretionary inclusion into the award determination, pursuant to the
“Eligibility” section of the Plan.

The Plan Administrator shall resolve any disputes concerning the MBP, including
payout disputes.

DURATION OF THE PLAN

The Plan is measured in terms of financial and, if so designated, personal goal
achievements aligned with the Company’s fiscal year (July 1 through June 30)
(the “Plan Year”). The Plan renews automatically from Plan Year to Plan Year
unless otherwise determined by the Board.

ELIGIBILITY

In addition to the other terms and conditions applicable to the Plan, each
participant is subject to the eligibility requirements below:

In General (Applicable to Both MIP and MBP)

 

  •  

The participant must continuously function in a position listed by the Plan
Administrator as eligible for participation in the Plan both during the
applicable Plan Year and through the Plan payout date.

 

  •  

The participant must not have given notice (or have been given notice by
Rural/Metro) to terminate the participant’s employment with Rural/Metro prior to
the Plan payout date.

 

- 2 -



--------------------------------------------------------------------------------

  •  

The participant must not be functioning under any corrective action plan.

 

  •  

Participants who are hired, transferred, or promoted into or out of an eligible
position or whose employment ends due to death, disability, retirement, or
separation may, but need not be, considered for a prorated award based on the
actual number of months worked in the eligible position.

 

  •  

Participants transferring from one eligible position to another eligible
position continue to be eligible for an award.

 

  •  

The terms and conditions of the Plan are subject to individual employment
agreements or severance agreements, to the extent provided therein.

Management Incentive Program

 

  •  

For the MIP portion of Plan, eligible positions are generally:

 

  •  

Chief Executive Officer (“CEO”);

 

  •  

Chief Operating Officer (“COO”);

 

  •  

Senior Vice President (“SVP”);

 

  •  

Certain Corporate Vice Presidents (“Corporate VP”); and

 

  •  

Zone Vice President (“Zone VP”).

 

  •  

The CEO, COO, SVP and Corporate VP are sometimes referred to herein as
“Corporate Executive.”

Management Bonus Program

 

  •  

For the MBP portion of the Plan, eligible positions are generally:

 

  •  

Certain Corporate VPs and SVPs;

 

  •  

Managing director (“Managing Director”);

 

  •  

Chief Financial Officer – Field Operations; and

 

  •  

National billing director (“NBD”).

 

  •  

Other positions may be eligible under the MBP portion of the Plan, subject to
approval prior to the beginning of the Plan Year by the applicable Plan
Administrator, including:

 

  •  

Director I (“Director I”);

 

  •  

Director II (“Director II”);

 

  •  

Zone Financial Analyst (“ZFA”);

 

  •  

Corporate manager (“Manager”);

 

  •  

Zone Billing Director (“ZBD”)

 

  •  

Zone division general manager I (“DGM I”);

 

  •  

Zone division general manager II (“DGM II”); and

 

  •  

Zone HR manager.

 

- 3 -



--------------------------------------------------------------------------------

PLAN GOALS

Management Incentive Program

MIP awards are based upon two categories of goals for the Plan Year,
quantitative and personal, as follows:

 

  •  

A “Corporate Hard Goal” (“CHG”), which is defined as Consolidated Budgeted
Adjusted Earnings before Interest, Taxes, Depreciation, and Amortization
(“Adjusted EBITDA”), as set forth in the annual budget approved by the Board, is
applicable to each participant.

 

  •  

Each Zone VP also has a “Zone Hard Goal” (“ZHG”), which is defined as Zone
Adjusted EBITDA for the Zone VP’s region, as set forth in the annual budget
approved by the Board.

 

  •  

Each participant also develops, in cooperation with the participant’s
supervisor, a set of “Individual Goals” (“IGs”) to be achieved during the Plan
Year. Individual Goals are specific to Zone or Corporate directives with
emphasis on accountability and personal development related to each individual
participant.

For purposes of MIP award calculation, the above goals are weighted as follows:

 

  •  

CEO 100% CHG.

 

  •  

Other Corporate Executive: 70% CHG and 30% IGs.

 

  •  

Zone VP: 30% CHG; 40% ZHG; and 30% IGs.

MIP goals are documented on a “Plan Scoring Criteria Form” (the “Form”). Each IG
is weighted individually in the Form to reach the 30% total. Each participant’s
Form will be made available for review and approval by the Plan Administrator
and the Board for final approval.

Quantitative financial goals constitute confidential commercial or financial
information that would result in competitive harm if disclosed, as may personal
goals in appropriate cases.

 

- 4 -



--------------------------------------------------------------------------------

Management Bonus Program

 

Job/Grade

Level

 

Adjusted

EBITDA

 

Zone

Adjusted

EBITDA

 

Division/

Department

Adjusted

EBITDA

 

Individual

Goals

 

Maximum

Award % of

Base Pay

Corporate VP /

CFO – Field Ops

  31.5% [70%]   —     —     13.5% [30%]   45%

NBD

     12% [30%]   —     16% [40%]      12% [30%]   40%

Managing

Director

     20% [50%]   —     —        20% [50%]   40%

DGM II /ZFA /

ZBD **

       7% [20%]   7% [20%]   10.5% [30%]   10.5% [30%]   35%

Director II **

  17.5% [50%]   —     —     17.5% [50%]   35%

Director I **

     15% [50%]   —     —        15% [50%]   30%

DGM I **

       6% [20%]   6% [20%]   9% [30%]        9% [30%]   30%

Manager **

     10% [50%]   —     —        10% [50%]   20%

[    ] numbers = percentage of maximum award

 

** Note: Inclusion in Plan subject to discretion of Plan Administrator.

Under the MBP, each participant’s award will be subject to CHGs and/or ZHGs, as
applicable, and IGs.

DETERMINING AMOUNT OF AWARDS

Management Incentive Program

Step One: Determining whether the CHG has been achieved. Audited June 30th
fiscal year-end financial statements, generally available by September 15th, are
utilized to determine whether the threshold CHG has been achieved.

If the Plan Administrator determines that the CHG was not achieved, no award
based on the CHG, ZHG or IGs shall be made to any participant.

Step Two: Determining CHG award payout amounts. If the threshold CHG is achieved
or surpassed, the table below is used to identify the percentage of base salary
to be used in computing the recommended CHG award for each participant level. As
provided below, incremental adjustment to the CHG award is made to recognize the
actual level of the CHG that was achieved during the Plan Year.

 

- 5 -



--------------------------------------------------------------------------------

Level of Goal Achieved

   Percentage
of CEO’s
Base Salary     Percentage
of COO’s
Base Salary     Percentage
of Senior
VP’s Base
Salary     Percentage
of Zone
VP’s Base
Salary     Percentage of
Corporate
VP’s Base
Salary  

Threshold

   42.50 %    35.00 %    25.00 %    25.00 %    22.50 % 

Target

   85.00 %    70.00 %    50.00 %    50.00 %    45.00 % 

Maximum

   127.50 %    90.00 %    75.00 %    75.00 %    67.50 % 

Threshold represents 90.8% of Adjusted EBITDA; Target represents 100% of
Adjusted EBITDA; and Maximum represents 110% of Adjusted EBITDA.

If the achieved Adjusted EBITDA is greater than the Target CHG but less than the
Maximum CHG, the Percentage of Base Salary shall be scaled upward in proportion
to the amount by which the achieved Adjusted EBITDA closes the gap between
Target and Maximum.

Example (for SVP): assume that FY11 Target CHG = $50M; Maximum CHG = $55M; the
achieved Adjusted EBITDA (as determined in September 2011) = $52M; Percentage of
Base Salary payable at Target = 50%; and Percentage of Base Salary payable at
Maximum = 75%. The achieved Adjusted EBITDA covered 40% of the gap between
Target and Maximum. Therefore the Percentage of Base Salary payable is 60% (40%
of the gap between 50% and 75%).

If the achieved Adjusted EBITDA is greater than Threshold CHG but less than
Target CHG, the Percentage of Base Salary shall be scaled upward in the same
manner.

Step Three: Determining whether ZHGs have been achieved (applicable to Zone VPs
only). If the threshold CHG was achieved, the Plan Administrator determines (in
a manner similar to the determination of CHG achievement as described above)
whether the threshold ZHG for each Zone VP has been achieved.

If the Plan Administrator determines that a Zone VP’s threshold ZHG was not
achieved, no MIP award shall be made to the Zone VP based on the ZHG, and no
award based on IGs shall be made to such Zone VP.

Step Four: Determining ZHG award payout amounts (applicable to Zone VPs only).
If threshold ZHG is achieved or surpassed, the table above is used to identify
the percentage of base salary to be used in computing the Zone VP’s recommended
ZHG award. ZHG-based awards shall be scaled in the same manner as provided above
with respect to CHG-based awards.

Threshold represents 90.8% of Zone Adjusted EBITDA; Target represents 100% of
Zone Adjusted EBITDA; and Maximum represents 110% of Zone Adjusted EBITDA.

Step Five: Determining whether IGs have been achieved. The Plan Administrator
determines whether individual IGs have been achieved based on the parameters set
forth in the Form. Further, as stated above, (i) no Corporate Executive is
eligible for an IG award unless the CHG has been achieved; and (ii) a Zone VP is
not eligible for a IG award unless both the CHG and such Zone VP’s ZHG have been
achieved.

 

- 6 -



--------------------------------------------------------------------------------

Step Six: Determining IG award payout amounts. As noted above, a participant’s
IGs are assigned a specific weight on the participant’s Form. If all IGs are
met, the total 30% weighting for IGs is used in calculating the portion of the
participant’s MIP award based upon IGs. If only some of the IGs are achieved,
the total weighting for those achieved is used in the calculation.

Management Bonus Program

Each participant will have specific goals with an assigned relative value
weighting. This relative value weighting is reviewed and recommended by the VP
of Human Resources with final approval of the CEO.

It is envisioned that the MBP relative value scoring criteria will total 100%;
however, at the discretion of the Plan Administrator this award may exceed 100%.

PAYOUT CONDITIONS

 

  •  

Notwithstanding the establishment of predetermined goals, the eligibility for,
and payment of, any and all incentive compensation under the Plan is entirely
discretionary.

 

  •  

A preliminary report is given to the applicable Plan Administrator in August
immediately following the Plan Year, presenting the preliminary unaudited
numbers for the hard goals and the summary of individual goals measured at
June 30th. Any necessary updates on audited financial numbers that may impact
hard goal achievements will be provided to the applicable Plan Administrator
during September immediately following the Plan Year.

 

  •  

The applicable Plan Administrator will receive the appropriate information in
September to review and approve the awards. In the case of the MIP, awards are
also subject to Board approval. Plan awards for a Plan Year will be paid in a
cash lump sum as soon as possible after the September Board Meeting immediately
following the applicable Plan Year but in no case later than October 31 st
immediately following the applicable Plan Year.

 

  •  

Plan awards are calculated using the participant’s annual base pay as of
June 30th of the applicable Plan Year.

 

  •  

Plan awards are subject to income reporting and payroll withholding, as
determined in the sole discretion of Rural Metro.

 

  •  

The provisions of the Plan shall be governed and construed in accordance with
the laws of the State of Arizona, without regard to its conflict of law
provisions.

 

- 7 -



--------------------------------------------------------------------------------

  •  

In the event there shall be any conflict between the provisions and content of
the Plan and any other communications, written or oral, the terms of the Plan
(and not the language of any other written or oral communication) shall control;
provided, however, a conflict between, in the event the terms of any applicable
employment agreement or severance agreement and the Plan, the terms of such
applicable employment agreement or severance agreement, as the case may be,
shall control.

 

  •  

All Plan awards are limited by and in all respects subject to any compensation
recovery, recoupment, equity retention or similar plans or policies that the
Company may enact from time to time and, without limiting the foregoing, all
awards granted hereunder are subject to recoupment, forfeiture or modification
(in whole or in part) in accordance with the terms of any such plans or
policies, regardless of whether such plans or policies are currently in effect
or may be implemented and/or modified subsequent to the date of this Plan.

********

IN WITNESS WHEREOF, the Company has caused the Rural/Metro Corporation Incentive
Program to be adopted this      day of             , 2010.

 

RURAL/METRO CORPORATION

By:

 

 

Printed Name:

 

 

Its:

 

 

 

- 8 -